DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-20 are pending (claim set as filed on 05/24/2021).

Priority
	This application is a divisional of application no. 15/279,577 (now US Patent no. 11,046,947 B2) filed on 09/29/2016.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/26/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
	The drawings filed on 05/24/2021 have been accepted.

Abstract Objection
The abstract of the disclosure is objected to because it does not comply with the proper language and format (see MPEP 608.01(b)). Appropriate correction is required.  
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, or “The disclosure describes”, etc.

Claim Interpretation
	The claimed inventions, as a whole, are directed to apparatuses or devices. However, regarding independent claims 1, 4, and 13’s preambles of “for simultaneous optical irradiation and oscillating magnetic field irradiation of … a mammalian cell, a nanostructure, or a target”, these phrases are considered to be “preamble statements reciting purpose or intended use” and therefore, they are non-limiting and do not have patentable weight (MPEP 2112.02: Effect of the Preamble). The body of the claims and dependent claims thereof recite some active process or method steps of exposing optical and magnetic irradiation but the claims as a whole are drawn to apparatuses or devices. In other words, the active steps are merely further describing the intended application and are not necessarily required to be present. Moreover, note that it is cautioned that claims should not be directed to two completely different statutory categories of inventions (apparatus versus method). The emphasis of patentability of apparatus or device claims are the structural limitations that they convey and, in the instant case, the distinctive structural limitations are an incubator-actuator device comprising: (a) a sample chamber, (b) a magnetic field generating coil, and (c) a light-emitting diode (LED) placement cage. 
Furthermore, the recitation of the term “about” without definition in the specification of how much variation permits a broad interpretation of the range allowed. Thus, the concentrations and/or units of the cited prior art as set forth below are interpreted to fall within the variation permitted by the use of “about” in this instance.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Corato (Combining Magnetic Hyperthermia and Photodynamic Therapy for Tumor Ablation with Photoresponsive Magnetic Liposomes, published 02/19/2015 - cited in the IDS filed on 05/26/2021).
Di Corato’s general disclosure relates to stimuli-triggered nano-platform therapies for the treatment of cancers that combines the application of photodynamic therapy and magnetic hyperthermia (see abstract & page 2904: Intro.). 
Di Corato teaches the preparation of an ultra-magnetic photosensitive liposome that is stimulated both by an alternating magnetic field to induce local hyperthermia and by a light source (optical irradiation) to generate highly toxic reactive oxygen species (see page 2905, left col.). Di Corato teaches the liposome formulation comprises both magnetic nanoparticles and a photosensitizer wherein these liposomes were incubated in vitro for uptake by the tumor ovarian cancer cells (see page 2905, left col. & page 2907: left col.). Di Corato further teaches the liposome therapeutic efficacy was first tested in vitro on pellets consisting of compact aggregates of a few million tumor cells and these pellets were exposed to magnetic hyperthermia and photodynamic therapy, alone and in combination (see page 2908, right col. & Fig. 4 which illustrates the comparative experiments demonstrating synergistic effects with the combination of photo and magnetic therapy causing the liposome’s (i.e. nanostructure) antitumor effects in the cancer cells). 
Regarding the incubator-actuator device, Di Corato further teaches a laboratory-made device was used for experimental testing which consisted of a resonant circuit using 16 mm coil for producing an alternating magnetic field (i.e. a magnetic field generating coil), a temperature controller, a laser diode driver (i.e. a light-emitting diode) for the application of photodynamic therapy (see page 2913, right col. & Fig. 5A which illustrates the injection of the liposome nanoparticle formulation in the tumor cells of a rodent wherein the coil also functions as a sample chamber and cage for the LED exposure). 
Di Corato teaches producing an alternating magnetic field with a frequency ranging from 300 kHz to 1.1 MHz and with amplitudes up to 27 kA/m (see page 2913, right col.). 
Di Corato teaches a laser diode with an output power of 400 mW at 650±10 nm was applied for 4-8 minutes to obtain a fluency of 5 or 10 J/cm2 (see page 2913, right col.).
Di Corato teaches a ultra-magnetic photosensitive liposome formulation which comprises a shell and magnetic iron oxide core nanoparticles (see page 2906: Fig. 1 for visual depiction of the encapsulating of nanoparticles) and further discloses metallic nanoparticles (e.g., gold or silver for photothermal therapy, PTT), and magnetic nanoparticles (e.g., iron oxide for magnetic hyperthermia, MHT) (see pages 2904-2905, adjoining ¶). Di Corato teaches the surface coatings with long polymer chains of polyethylene glycol (PEG) (see page 2904, left col. & 2913, left col.). 
Di Corato teaches the mean diameter of the nanoparticles used for the preparation of the liposomes was d0 = 9 nm and the liposome formulation obtained demonstrate a spherical structure, with average diameter of about 150 nm (i.e. the thickness of the shell would be at least smaller than 150 nm) (see page 2913, left col. & page 2905, right col.). 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653